DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
a first ferromagnetic metal layer;
a second ferromagnetic metal layer; and
a tunnel barrier layer that is sandwiched between the first and second ferromagnetic metal layers,
wherein the tunnel barrier layer is expressed by a composition formula of AB2Ox (0<x<4), 
A is a divalent cation,
B is a trivalent cation, and
the tunnel barrier layer is formed on the first ferromagnetic metal layer by depositing a metal film and oxidizing the metal film, and
a temperature of a substrate, on which the first ferromagnetic metal layer is formed, is set in a range of -70°C to -30°C before oxidizing the metal film.

Although the allowed claim is a product claim, the reasons for allowance is based on the process step since the claimed process step “would be expected to impart distinctive structural characteristics to the final product.”  See MPEP § 2111.02. See, e.g., In re Garnero, 412 F.2d In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018).  In this case, the distinctive substrate cooling temperature range of -70°C to -30°C allows for the control of the oxygen amount during the oxidation step, as well as the ability to adjust the lattice-match growth of the oxidized metal film in forming the tunnel barrier layer, imparting distinctive structural characteristics to the tunnel barrier layer.  This is not disclosed or made obvious in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.